Citation Nr: 1705923	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  08-09 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder, to include as secondary to hypertension.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had service in the Army National Guard with periods of active duty for training (ACDUTRA), including from April to July 1980 and from July to August 1981, and periods of inactive duty for training (INACDUTRA).  He had active military service from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007, August 2008, and April 2009 rating decisions of the VA Regional Office (RO) in North Little Rock, Arkansas.  

In February 2010, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in August 2010 and December 2014.  As discussed below, the Board's remand directives have not been complied with and another remand is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, yet another remand is necessary.  The December 2014 remand requested that the Veteran's complete service treatment records (STRs) be obtained from all appropriate records repositories, to include the Records Management Center (RMC).  The AOJ obtained additional STRs from the Arkansas Army National Guard in April and June 2016 and received a response from the National Personnel Records Center (NPRC) in September 2015 that all available records had been uploaded to the Veterans Benefits Management System (VBMS).  However, no request was made to the RMC and it appears that there may be additional outstanding STRs.  As the Board's remand specifically directed that records be requested from the RMC, which was not done, the Board concludes that a remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Jackson VA Medical Center; the Central Arkansas VA Healthcare System; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Contact the RMC and request the Veteran's complete STRs and examination reports dating from January 1980 to September 1991.  If any such records are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  If, and only if, additional STRs are obtained, then obtain addendum medical opinions from the July 2016 VA hypertension and foot conditions examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of any diagnosed hypertension and right foot disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

A) For the claim of service connection for hypertension the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed hypertension had its onset in service or is related to the Veteran's military service.  In doing so, the examiner should consider the Veteran's report that he was told that his blood pressure was elevated on one occasion when he presented to sick call while stationed in Southwest Asia sometime between December 30, 1990, and July 1, 1991.  The examiner is reminded that, regardless as to whether the Veteran's STRs contain documentation of elevated blood pressure, given that VA has conceded that this period of service was combat service, in the absence of clear and convincing evidence to the contrary, they must presume that the Veteran was advised that his blood pressure was elevated on one occasion during active service in Southwest Asia sometime between December 31, 1990, to July 1, 1991.  See 38 U.S.C.A. § 1154(b).  

If and only if, the examiner determines that the Veteran's currently diagnosed hypertension had its onset during or is otherwise related to any incident of his military service, the examiner must also provide an opinion as to whether it is at least as likely as not that any currently diagnosed heart disorder, to include coronary artery disease, is caused or aggravated (permanently worsened beyond normal progression) by the hypertension [If any diagnosed heart disorder is found to have been aggravated by hypertension, the examiner should quantify the approximate degree of aggravation.]   

B) For the claim of service connection for a right foot disorder, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not that any diagnosed right foot disorder had its onset in service or is related to the Veteran's military service, to include a documented contusion of his right foot in July 1981.  

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Ensure that the addendum reports comply with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




